                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


IN RE:
                                                      Case No. 3:17-bk-04932
STEPHEN JETTON TAYLOR,                                Chapter 13
                                                      Judge Walker
      Debtor.


STEPHEN JETTON TAYLOR,

      Plaintiff,

v.                                                    Adversary No. 3:18-ap-90060

LOANCARE,

      Defendant.


     DEBTOR’S RESPONSE TO LOANCARE, LLC’S STATEMENT OF UNDISPUTED
         FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

         COMES NOW, The Debtor, by and through Counsel, and files this response to the

Statement of Undisputed Facts filed by Loancare LLC in Support of its Motion for Summary

Judgment, respectfully showing this Honorable Court as follows:

         1.        On April 26, 2011, Debtor Stephen Jetton Taylor (the “Debtor”) obtained a

mortgage loan from PHH Mortgage Corporation (“PHH”) in the original principal amount of

$148,520.00. As evidence of this debt, the Debtor executed a promissory note in favor of PHH

(the “Note”). A true and correct copy of the Note is attached hereto as Exhibit “A”.

         Response:

         The Debtor admits that he obtained the loan and executed a promissory note. The

         Debtor can neither admit nor deny that the Note attached to the Defendant’s


                                                1

Case 3:18-ap-90060         Doc 24   Filed 05/06/19 Entered 05/06/19 15:47:59           Desc Main
                                    Document     Page 1 of 6
       Summary Judgment Motion is a true and correct copy of the Note. The Defendant

       should be precluded from presenting Exhibit “A” pursuant to Fed. R. Bankr.P.

       3001(c)(2)(D)(i) for failure to comply with Fed. R. Bankr.P. 3001.

       2.      To secure repayment of the Note, the Debtor and his wife Kimberly L. Taylor

conveyed the property located at 2606 Mercer Place, Thompsons Station, TN 37179 via deed of

trust to Larry N. Westbrook, Esq. as Trustee for Mortgage Electronic Registration Systems, Inc.,

as nominee for PHH, its successors and assigns (the “Deed of Trust”). The Deed of Trust was

recorded on May 6, 2011, in Book 5310, Page 96, Register’s Office of Williamson County,

Tennessee. A true and correct copy of the Deed of Trust is attached hereto as Exhibit “B”. See

also [Adv. Doc. 1] at ¶ 5; [Adv. Doc. 4] at ¶ 5.1

       Response:

       The Debtor admits that these statements are true. The Debtor hereby requests that

       Defendant be precluded from presenting Exhibit “B” pursuant to Fed. R. Bankr.P.

       3001(c)(2)(D)(i) for failure to comply with Fed. R. Bankr.P. 3001.

       3.      The Debtor filed a voluntary bankruptcy petition on July 21, 2017 (the “Petition”).

[Adv. Doc. 1] at ¶ 4; [Adv. Doc. 4] at ¶ 4.

       Response:

       The Debtor admits that this statement is true.

       4.      In the Petition, the Debtor scheduled LoanCare as the holder of a secured claim,

secured by the Deed of Trust. [Adv. Doc. 1] at ¶ 5; [Adv. Doc. 4] at ¶ 5.

       Response:




1
  “Adv. Doc” refers to docket entries in the adversary, while “Bk. Doc.” Refers to docket entries
in the main bankruptcy case.
                                                    2

Case 3:18-ap-90060       Doc 24     Filed 05/06/19 Entered 05/06/19 15:47:59          Desc Main
                                    Document     Page 2 of 6
       The Debtor admits this statement is true.

       5.        LoanCare did not file a proof of claim before the bar date of December 4, 2017.

[Adv. Doc. 1] at ¶¶ 7-8; [Adv. Doc. 4] at ¶¶ 7-8.

       Response:

       The Debtor admits this statement is true.

       6.        On December 13, 2018, the Debtor – through counsel – filed a proof of claim on

behalf of LoanCare (the “Proof of Claim”). [Adv. Doc. 1] at ¶ 9; [Adv. Doc. 4] at ¶ 9; see also

[Claim No. 8].

       Response:

       The Debtor admits this statement is true.

       7.        On January 16, 2018, the Chapter 13 Trustee filed a Motion to Disallow the Proof

of Claim (the “Motion to Disallow”) for the following reasons:

            The mortgage note and deed of trust were not included with the proof of claim.
            Without such documentation, any asserted security interest in the real property
            of the debtor is unenforceable and the secured claim should be disallowed under
            11 U.S.C. § 502(b)(1). Claim 8 also fails to comply with Rule 3001(c). Rule
            3001(c) requires that when a claim, or an interest in property of the debtor
            securing the claim, is based on a writing, a copy of the writing shall be filed
            with the proof of claim. Therefore, without the Note, Claim 8 is not enforceable
            and should be disallowed.

[Bk. Doc. 32]; see also [Adv. Doc. 1] at ¶ 10; [Adv. Doc. 4] at ¶ 10.

       Response:

       The Debtor admits this statement is true.

       8.        The Motion to Disallow was served on LoanCare by mailing the Motion to

Disallow via U.S. first class mail as follows:

       LoanCare, Inc., P.O. Box 8068, Virginia Beach, VA 23450




                                                 3

Case 3:18-ap-90060        Doc 24    Filed 05/06/19 Entered 05/06/19 15:47:59            Desc Main
                                    Document     Page 3 of 6
       LoanCare, Inc., Attn: Officer, Managing or General Agent, 3637 Sentra Way,

       Virginia Beach, VA 23452.

[Bk. Doc. 32] at p. 3.

       Response:

       The Debtor admits this statement is true.



       9.      LoanCare is a limited liability company organized under the laws of Virginia. A

true and correct copy of the Tennessee Secretary of State’s Record on LoanCare is attached hereto

as Exhibit “C”.

       Response:

       The Debtor can neither admit nor deny this statement to be true.



       10.     No response was filed to the Motion to Disallow and no appearance made by

LoanCare at the hearing on the Motion to Disallow, and as a result, the Motion to Disallow was

granted. [Bk. Doc. 38]; see also [Adv. Doc. 1] at ¶ 12; [Adv. Doc. 4] at ¶ 12.

       Response:

       The Debtor admits this statement is true. The Debtor does not admit that the

       Motion to Disallow was granted only because the Defendant failed to appear.



       11.     On February 20, 2018, this Court entered an Order granting the Motion to Disallow,

noting that “[b]ased upon the evidence submitted by the Trustee, the Court funds that the proof of

claim does not document the power of the servicer to enforce the claim in that it does not contain




                                                4

Case 3:18-ap-90060       Doc 24    Filed 05/06/19 Entered 05/06/19 15:47:59           Desc Main
                                   Document     Page 4 of 6
a mortgage note or deed of trust.” [Bk. Doc. 37]. On February 22, and Amended Order was entered,

containing the same language. [Bk. Doc. 38].

       Response:

       The Debtor admits these statements are true.

       12.    The Note is currently endorsed in blank and in the possession of the undersigned,

on behalf of LoanCare, as servicer for Lakeview Loan Servicing, LLC. See Affidavit of Bret

Chaness, attached hereto as Exhibit “D”.

       Response:



       The Debtor admits that the copy of the Note attached to the Defendant’s Summary

       Judgment motion is endorsed in blank. The Debtor can neither admit nor deny that

       the note is in the possession of the Defendant’s counsel.



       Respectfully submitted, this 22nd day of April, 2019.

                                                   /s/ Daniel T. Castagna
                                                   Daniel T. Castagna, BPR 022721
                                                   Attorney for Debtor
                                                   Flexer Law PLLC
                                                   1900 Church Street. Ste. 400
                                                   Nashville, TN 37203
                                                   (615) 255-2893 (Telephone)
                                                   (615) 242-8849 (Facsimile)
                                                   cm-ecf@jamesflexerconsumerlaw.com




                                               5

Case 3:18-ap-90060      Doc 24    Filed 05/06/19 Entered 05/06/19 15:47:59           Desc Main
                                  Document     Page 5 of 6
                                CERTIFICATE OF SERVICE

   I hereby certify that on 5/6/2019, I furnished a true and correct copy of the foregoing to the
    following parties in interest (additional notice sent via electronic mail to Trustee and U.S.
                                               Trustee):

       Henry E. Hildebrand, III                              Electronic
       Chapter 13 Trustee, P.O. Box 190664
       Nashville, TN 37219-0664

       U.S. Trustee                                          Electronic
       318 Customs House, 701 Broadway
       Nashville, TN 37203

       Stephen Taylor                                        U.S. mail first class
       2606 Mercer Place
       Thompsons Station, TN 37179

       Bret Chaness                                          U.S. mail first class
       Attorney for Defendant
       Rubin Lublin TN, PLLC
       3145 Avalon Ridge Place. Ste. 100
       Peachtree Corners, GA 30071


       I have sent out 4 notices. I have mailed 2 notices.



                                                     /s/ Daniel T. Castagna
                                                     Daniel T. Castagna




                                                 6

Case 3:18-ap-90060       Doc 24    Filed 05/06/19 Entered 05/06/19 15:47:59             Desc Main
                                   Document     Page 6 of 6
